 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER CASEY CRUZ,                                  No. 1:18-cv-01360-AWI-JLT (HC)
12                        Petitioner,                    FINDINGS AND RECOMMENDATION
                                                         TO GRANT RESPONDENT’S MOTION
13            v.                                         TO DISMISS PETITION
14    BRANDON PRICE, Executive Director,                 [Doc. 19]
15                        Respondent.                    [TWENTY-ONE DAY OBJECTION
                                                         DEADLINE]
16

17          Petitioner filed a habeas petition on September 21, 2018, challenging ongoing civil

18   commitment proceedings under California’s Sexually Violent Predator Act (“SVPA”). He is

19   currently detained at Coalinga State Hospital pending commitment proceedings in Riverside

20   County Superior Court. The Court finds that it should abstain from interfering in state

21   proceedings pursuant to Younger v. Harris, 401 U.S. 37 (1971), and will therefore recommend the

22   petition be dismissed without prejudice.

23                                              DISCUSSION

24   A.     Preliminary Review of Petition

25          Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a

26   petition if it “plainly appears from the petition and any attached exhibits that the petitioner is not

27   entitled to relief in the district court . . .” Rule 4 of the Rules Governing Section 2254 Cases. The

28   Advisory Committee Notes to Rule 8 indicate that the court may dismiss a petition for writ of
                                                         1
 1   habeas corpus, either on its own motion under Rule 4, pursuant to the respondent’s motion to

 2   dismiss, or after an answer to the petition has been filed. Herbst v. Cook, 260 F.3d 1039 (9th Cir.

 3   2001).

 4   B.       State Procedural Background

 5            In 1998, Petitioner pleaded guilty to kidnaping and molesting a five-year old girl. See

 6   Cruz v. Ahlin, Case No. 5:10-cv-01345-JLS-AJW (C.D. Cal. 2011).1 The court sentenced him to

 7   state prison for a term of ten years and eight months. Id. His release date was set for November

 8   16, 2006. Id. On November 14, 2006, the Board of Parole Hearings imposed a three-day hold. Id.

 9   Three business days later, on November 21, 2006, the Board imposed a 45-day hold on his

10   release. Id.

11            On January 3, 2007, the Riverside County District Attorney filed a petition for the civil

12   commitment of Petitioner pursuant to the SVPA. (Doc. 19-1 at 2.) On March 16, 2007, the

13   Riverside County Superior Court held a hearing, found probable cause for commitment, and

14   ordered Petitioner be detained in the custody of the California Department of State Hospitals

15   pending trial. (Doc. 19-1 at 4-5.)

16            Petitioner then pursued a motion to dismiss the SVPA proceedings based upon

17   untimeliness. See Case No. 5:10-cv-01345, Doc. 13 at 2. Eventually, the California Court of

18   Appeal ruled that the SVPA petition was timely filed under state law. Id.

19            Petitioner next filed a federal petition for writ of habeas corpus in the Central District on

20   September 7, 2010, challenging the legality of his detention. Id., Doc. 1. On March 18, 2011, the
21   petition was dismissed pursuant to Younger. Id., Doc. 18. On April 27, 2011, Petitioner filed a

22   second federal petition for writ of habeas corpus in the Central District raising similar claims to

23   his previous petition. See Cruz v. Ahlin, Case No. 5:11-cv-00658-JLS-AJW. On November 1,

24   2011, the petition was dismissed again pursuant to Younger. Id., Doc. 15.

25            In November or December of 2016, Petitioner filed a petition in the Riverside County

26
     1
      The Court may take judicial notice of facts that are capable of accurate and ready determination by resort to sources
27   whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b); United States v. Bernal-Obeso, 989 F.2d 331,
     333 (9th Cir. 1993). Judicial notice may be taken of court records. Valerio v. Boise Cascade Corp., 80 F.R.D. 626,
28   635 n. 1 (N.D.Cal.1978), aff'd, 645 F.2d 699 (9th Cir.).
                                                                2
 1   Superior Court alleging: 1) He was denied the effective assistance of counsel and denied

 2   replacement counsel; 2) He was denied a speedy trial after delay of more than 11 years; 3) He

 3   was entitled to dismissal of SVPA proceedings because of material legal error; and 4) He was

 4   denied due process because of the court’s refusal to hear his motions. (Doc. 1 at 3-4.) The petition

 5   was denied on December 21, 2016. (Doc. 1 at 5.) He then filed a petition in the California Court

 6   of Appeal raising the same claims. The appellate court denied the petition on August 1, 2017.

 7   (Doc. 1 at 4.) Thereafter he filed a petition in the California Supreme Court raising those same

 8   claims. (Doc. 1 at 3-4.) The California Supreme Court denied the petition on June 27, 2018. (Doc.

 9   1 at 4.)

10              On September 21, 2018, Petitioner filed the instant petition in the Central District. The

11   matter was transferred to this Court on October 1, 2018. Respondent filed a motion to dismiss on

12   January 30, 2019, arguing that the Court should abstain from interfering in the state process and

13   dismiss the petition. (Doc. 19.) Petitioner filed an opposition on February 21, 2019. (Doc. 20.)

14   C.         Younger Abstention

15              Under principles of comity and federalism, a federal court should not interfere with

16   ongoing state criminal proceedings by granting injunctive or declaratory relief except under

17   special circumstances. Younger v. Harris, 401 U.S. 37, 43-54 (1971). Younger abstention is

18   required when: (1) state proceedings, judicial in nature, are pending; (2) the state proceedings

19   involve important state interests; and (3) the state proceedings afford adequate opportunity to

20   raise the constitutional issue. Middlesex County Ethics Comm. V. Garden State Bar Ass’n, 457
21   U.S. 423, 432 (1982); Dubinka v. Judges of the Superior Court, 23 F.3d 218, 223 (9th Cir. 1994).

22   The rationale of Younger applies throughout the appellate proceedings, requiring that state

23   appellate review of a state court judgment be exhausted before federal court intervention is

24   permitted. Dubinka, 23 F.3d at 223 (even if criminal trials were completed at time of abstention

25   decision, state court proceedings still considered pending).

26              The law of habeas corpus also provides guidance on when a district court should abstain
27   from review of a claim. To be granted federal habeas corpus relief, the petition must have

28   exhausted his available state remedies. 28 U.S.C. § 2254(b). The rule of exhaustion is based on
                                                           3
 1   comity to the state court and gives the state court the initial opportunity to correct the state's

 2   alleged constitutional deprivations. Coleman v. Thompson, 501 U.S. 722, 731 (1991). The

 3   exhaustion requirement can be satisfied by providing the highest state court with a full and fair

 4   opportunity to consider each claim before presenting it to the federal court. Picard v. Connor, 404

 5   U.S. 270, 276 (1971)

 6           First, the parties agree that state SVPA commitment proceedings are ongoing. Respondent

 7   notes that the next hearing in the matter is set for March 13, 2019. (Doc. 19-1 at 67.) Thus, the

 8   first condition is met.

 9           Second, the Court agrees with Respondent that SVPA commitment proceedings implicate

10   important state interests, namely, the protection of the public from sexually violent offenders, and

11   treatment for those offenders. See Addington v. Texas, 441 U.S. 418, 426 (1986) (“The state has

12   a legitimate interest under its parens patriae powers in providing care to its citizens who are

13   unable because of emotional disorders to care for themselves; the state also has authority under its

14   police power to protect the community from the dangerous tendencies of some who are mentally

15   ill”). Therefore, the second component is satisfied.

16           Third, the Court finds that state proceedings provide an adequate opportunity for

17   Petitioner to litigate his claims. There is no reason to believe the state courts would not be

18   adequate forums if proceedings do result in his commitment. It appears Petitioner believes that

19   the third prong is not met because he has already raised the instant claims unsuccessfully in the

20   state courts. However, the fact he has not been successful in the state courts is immaterial to
21   whether the state courts provide an adequate forum. See Sweeney v. Bartow, 612 F.3d 571, 573

22   (7th Cir. 2010).

23           Petitioner argues that there are extraordinary circumstances in this case that constitute an

24   exception to Younger. He claims he has been in pretrial custody for over 11 years through no

25   fault of his own in violation of his due process rights. He contends that the State has violated his

26   speedy trial rights. Petitioner is correct that a person who is in state custody awaiting a state court
27   determination of the legality of his custody may seek relief without being barred by Younger if

28   federal intervention is necessary to prevent the challenge from becoming moot, such as where a
                                                         4
 1   petitioner complains of being denied his right to a speedy trial. Braden v. 30th Judicial Circuit

 2   Court, 410 U.S. 484, 489-92 (1973). However, those concerns are not at issue here.

 3           Petitioner is not seeking to compel a trial here. He is seeking to avoid one. He is

 4   requesting that the Court dismiss the state SVPA proceedings and order his release from custody

 5   unconditionally. In Braden, the petitioner sought “only to demand enforcement of the

 6   Commonwealth’s affirmative constitutional obligation to bring him properly to trial.” Id. at 489-

 7   90. The Supreme Court in Braden stressed the importance of this distinction:

 8           (P)etitioner made no effort to abort a state proceeding or to disrupt the orderly
             functioning of state judicial processes. He comes to federal court, not in an effort
 9           to forestall a state prosecution, but to enforce the Commonwealth's obligation to
             provide him with a state court forum.
10
             We emphasize that nothing we have said would permit the derailment of a pending
11           state proceeding by an attempt to litigate constitutional defenses prematurely in
             federal court.”
12

13   Id. at 491. Thus, Petitioner’s speedy trial claim does not qualify as an exception to Younger.

14           Petitioner further complains that the delay itself constitutes an extraordinary circumstance.

15   As Respondent correctly points out, “a claimed violation of the Speedy Trial Clause” does not

16   “suffice[] in and of itself as an independent ‘extraordinary circumstance’ necessitating pre-trial

17   habeas consideration.” Brown v. Ahern, 676 F.3d 899, 901 (9th Cir. 2012). Furthermore, many of

18   the continuances of state proceedings have been at Petitioner’s own request. (Doc. 1 at 27.)

19   Petitioner argues that he was forced into these continuances because he did not want to go to trial

20   with a defense attorney who was not prepared on the case. (Doc. 1 at 27.) The Court does not find
21   this argument credible. As noted by Respondent, on only one occasion has Petitioner sought to

22   move for substitution of counsel. That was in March of 2015, and he withdrew the motion when a

23   new attorney, Michael Schaaf, was assigned to represent him. (Doc 19-1 at 44, 52.) Petitioner

24   continues to be represented by Mr. Schaaf and the record shows no occasion where Petitioner has

25   requested his removal from the case as one would expect if the attorney was interfering with

26   Petitioner’s right to a speedy trial.
27           Therefore, the Court finds all three criteria are satisfied, and no exception to Younger

28   exists. The Court recommends abstaining from interfering in state proceedings pursuant to
                                                        5
 1   Younger.

 2                                        RECOMMENDATION

 3          Accordingly, the Court RECOMMENDS that Respondent’s motion to dismiss be

 4   GRANTED and the petition be DISMISSED WITHOUT PREJUDICE.

 5          This Findings and Recommendation is submitted to the United States District Court Judge

 6   assigned to this case, pursuant to the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 304

 7   of the Local Rules of Practice for the United States District Court, Eastern District of California.

 8   Within twenty-one days after being served with a copy, any party may file written objections with

 9   the Court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

10   Recommendation.” Replies to objections must be filed within ten court days of the date of

11   service of any objections. The Court will then review the Magistrate Judge’s ruling pursuant to 28

12   U.S.C. § 636 (b)(1)(C). The parties are forewarned that failure to file objections within the

13   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

14   F.2d 1153 (9th Cir. 1991).

15
     IT IS SO ORDERED.
16

17      Dated:     March 5, 2019                                /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        6
